STOKER, Judge.
For the reasons stated in the companion cases of Emma Williams Freeman, Ind., et al v. Insurance Company of North America, et al, 413 So.2d 692 (La.App. 3rd Cir. 1982), in which a separate decision is being rendered by us this day, the judgment of the district court in the present case dismissing plaintiff’s suit as against Martin E. Guillory is affirmed.
As noted in the opinion relative to the case of Emma Williams Freeman, plaintiff-appellant Gerard C. Lavigne was a passenger in the truck driven by Martin E. Guillo-*696ry owned by SOLOCO when it was involved in the accident on May 28, 1978. Lavigne alleges in a petition in tort filed by him against Guillory and SOLOCO that he sustained injuries. Lavigne joined with Emma Williams Freeman in the latter’s third supplemental and amending petition quoted in part in the opinion in that case. Hence, the allegations as to “intentional torts” of Guil-lory are the same as those discussed in the opinion in the Emma Williams Freeman case. This joint supplemental and amending petition is found in the record in the Emma Williams Freeman case at transcript page 223. The voluntary dismissal of SO-LOCO mentioned in the opinion in the Emma Williams Freeman case was a joint motion and the order dismissed both suits. Therefore, the two cases are in the same procedural posture.
Appellant Gerard C. Lavigne is assessed with the costs of this appeal.
AFFIRMED.